Citation Nr: 0332477	
Decision Date: 11/21/03    Archive Date: 12/01/03

DOCKET NO.  96-03 691	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased evaluation for 
dermatophytosis, currently evaluated as 10 percent disabling. 

2.  Entitlement to an increased evaluation for bilateral pes 
planus, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel



REMAND

On June 16, 2003, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2003).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  Make arrangements with the 
appropriate VA medical facility(ies) for 
the veteran to be afforded the following 
examination(s).  Send the claims folder 
to the examiner(s) for review.

A.  A dermatology examination to 
determine the severity of the veteran's 
service-connected dermatophytois.  All 
necessary studies should be conducted, 
and all clinical findings should be 
reported in detail.  The examiner should 
render specific findings as to the 
following:

(i) The examiner should discuss the 
extent of any exfoliation, exudation, 
itching, or lesions associated with the 
veteran's service-connected 
dermatophytosis.  The areas affected by 
this disorder should be described in 
terms of the extent of involvement.  

(ii) The examiner should state the 
percentage of the veteran's body that is 
covered by dermatophytosis.  

(iii) The examiner should state whether 
the veteran is prescribed topical or 
systemic therapy including 
corticosteroids or immunosuppressive 
drugs and indicate the frequency of such 
applications.  

B.  An orthopedic examination to 
determine the severity of the veteran's 
service-connected pes planus.  All 
necessary studies should be performed, 
and all clinical findings should be 
reported in detail.  The examiner should 
provide specific findings as to the 
following:  

(i) The examiner should identify all 
residuals attributable to the veteran's 
service-connected pes planus.  The 
examiner should discuss the veteran's 
symptoms and whether they are relieved by 
a built-up shoe or arch support or other 
orthopedic shoes or appliances.  The 
examiner should specifically address 
whether there is marked pronation, 
extreme tenderness over the plantar 
surfaces, marked inward displacement and 
severe spasm of the tendo Achilles on 
manipulation.  The examiner should note 
any objective evidence of marked 
deformity, pain on manipulation and use, 
any indications of swelling on use, and 
the presence or absence of characteristic 
callosities.

(ii) The examiner should document the 
presence or absence of a weight bearing 
line over the medial to the great toe, 
and any inward bowing of the tendon 
Achilles.  The observations should be 
made for each foot separately.  If the 
examine expresses an opinion of the 
veteran's pes planus in terms of Grade I 
or Grade II, etc., these evaluations 
should be fully explained, particularly 
in terms of what they indicate about the 
severity of the veteran's pes planus.  

(iii) The examiner should indicate 
whether the veteran's pes planus affect 
range of motion of the feet.  If so, the 
examiner should note the range of motion 
of the feet and should state what is 
considered normal range of motion.  

(iv) The examiner should express an 
opinion as to whether there is any pain, 
weakened movement, excess fatigability or 
incoordination on movement, and whether 
there is likely to be additional range of 
motion loss due to pain on use, including 
flare-ups; weakened movement; excess 
fatigability; or incoordination.  The 
rationale for all diagnosis and opinions 
expressed should be provided.  

2.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	S. KELLER
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




